            Case 2:15-cv-05853-MMB Document 87 Filed 12/04/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ARTHUR BEDROSIAN                                                   CIVIL ACTION

                           v.                                         NO. 15-5853

   THE UNITED STATES OF AMERICA,
   DEPARTMENT OF THE TREASURY,
   INTERNAL REVENUE SERVICE

                             ORDER ON REMAND FROM THIRD CIRCUIT

          AND NOW, this 4th day of December, 2020, upon consideration of the Supplemental

Briefing by Defendant the United States (ECF 75), a response by Plaintiff Arthur Bedrosian (ECF

76), and a reply by the United States (ECF 77), and for the reasons stated in the attached

memorandum, it is hereby ORDERED as follows:

          1. The Court finds that Arthur Bedrosian’s actions were willful within the meaning of 31

               U.S.C. § 5321.

          2. With respect to the amount of the penalty to be imposed, the Court will require the

               parties to confer promptly and then file either a joint statement on this issue, or separate

               statements (limited to five pages double-spaced) setting forth their arguments within

               ten (10) days.



                                                                        BY THE COURT:

                                                                        s/ Michael M. Baylson
                                                                        _______________________________
                                                                        MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 15\15-5853 Bedrosian v United States\15cv5853 order on remand.docx
